 1    Randy Michelson (SBN 114095)
      MICHELSON LAW GROUP
 2    220 Montgomery Street, Suite 2100
      San Francisco, California 94104
 3
 4    Local Bankruptcy Counsel to Claimant
      Police and Fire Retirement System of
 5    the City of Detroit

 6
      Peter S. Linden
 7    Ira M. Press
      Anthony E. Maneiro
 8
      KIRBY McINERNEY LLP
 9    250 Park Avenue, Suite 820
      Tel.: (212) 371-6600
10    Email: plinden@kmllp.com
      ipress@kmllp.com
11    amaneiro@kmllp.com
12
      Counsel for Claimant Police and Fire
13    Retirement System of the City of Detroit

14                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
15                                  SAN FRANCISCO DIVISION

16    In re:
                                                   Case No. 19-30088 (DM) (Lead Case)
17    PG&E CORPORATION
                                                   Chapter 11
18                   - and –
                                                   (Jointly Administered)
19    PACIFIC GAS AND ELECTRIC
      COMPANY,
20
                                   Debtors.
21    ☒ Affects Both Debtors
      ☐ Affects PG&E Corporation                   NOTICE OF JOINDER BY CLAIMANT IN
22    ☐ Affects Pacific Gas and Electric           SECURITIES LEAD PLAINTIFF PERA’S
      Company                                      OBJECTION TO REORGANIZED
23                                                 DEBTORS’ MOTION TO APPROVE
                                                   SECURITIES ADR AND RELATED
24                                                 PROCEDURES FOR RESOLVING
                                                   SUBORDINATED SECURITIES CLAIMS
25
26
27
28

Case: 19-30088    Doc# 9193      Filed: 10/05/20   Entered: 10/05/20 15:27:26   Page 1 of
                                             3
 1           Police and Fire Retirement System of the City of Detroit (“Claimant”), the holder of a

 2    Securities Claim1 and a creditor in the chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of

 3    the above-captioned reorganized debtors (the “Debtors”, or as reorganized pursuant to the Plan,

 4    the “Reorganized Debtors”), hereby submits this Notice of Joinder (the “Joinder”) to Securities

 5    Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to Approve Securities ADR and

 6    Related Procedures for Resolving Subordinated Securities Claims (the “Securities ADR

 7    Objection”) in opposition to Reorganized Debtors’ Motion to Approve Securities ADR and

 8    Related Procedures for Resolving Subordinated Securities Claims [Docket No. 8964] (the

 9    “Securities ADR Motion”). In support of this Joinder, Claimant respectfully states as follows:

10                            JOINDER AND RESERVATION OF RIGHTS

11           1.   The above-named Claimant hereby joins the Securities ADR Objection filed by the
12    Public Employees Retirement Association of New Mexico’s (“Securities Lead Plaintiff” or
13    “PERA”) on September 28, 2020. Claimant joins the Securities ADR Objection in full, for all
14    the reasons stated therein, and reserves all rights.
15           2.   In addition to all the reasons stated in the Securities ADR Objection, which Claimant
16    hereby incorporates by reference and joins, Claimant underscores that Debtors’ proposal outlined
17    in their Securities ADR Motion is transparently unfair because it increases Reorganized Debtors’
18    bargaining power for resolving the very wrongdoing for which they are accused, including by
19    granting Reorganized Debtors inappropriate authority over the selection of, payment to, and
20    submissions before proposed mediators. In the event that the Court adopts some form of ADR
21    process, we believe it is imperative that the Court select a nationally-recognized mediator
22    experienced in securities damages matters, who will be compensated by all parties. The unfair
23    and inefficient aspects of the present Securities ADR Motion are incurable.
24
25
      1
       Capitalized terms not defined herein shall have the meaning ascribed to them in the Securities
26
      ADR Objection (as defined herein) and the Securities ADR Motion (as defined herein), as
27    applicable.

28

Case: 19-30088     Doc# 9193       Filed: 10/05/20     Entered: 10/05/20 15:27:26    Page 2 of
                                               3
 1                                             CONCLUSION
 2           For all of the foregoing reasons, Claimant respectfully joins Securities Lead Plaintiff’s
 3    request that this Court enter an order denying the Securities ADR Motion, as well as granting
 4    such other and further relief as may be just and proper.
 5
     Dated: October 5, 2020                    Respectfully submitted,
 6
 7                                             By: /s/ Randy Michelson________
 8                                             Randy Michelson (SBN 114095)
 9                                             MICHELSON LAW GROUP
                                               220 Montgomery Street, Suite 2100
10                                             San Francisco, California 94104

11                                             Local Bankruptcy Counsel to Claimant Police and
                                               Fire Retirement System of the City of Detroit
12
13                                             Peter S. Linden
                                               Ira M. Press
14                                             Anthony E. Maneiro
                                               KIRBY McINERNEY LLP
15                                             250 Park Avenue, Suite 820
                                               Tel.: (212) 371-6600
16                                             Email: plinden@kmllp.com
17                                             ipress@kmllp.com
                                               amaneiro@kmllp.com
18
                                               Counsel for Claimant Police and Fire Retirement
19                                             System of the City of Detroit
20
21
22
23
24
25
26
27
28

Case: 19-30088    Doc# 9193      Filed: 10/05/20     Entered: 10/05/20 15:27:26     Page 3 of
                                             3
